THE CUTLER TRUST FILED VIA EDGAR August 28, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: The Cutler Trust File Nos. 333-182898 Ladies and Gentlemen: The Cutler Trust (“Registrant”) and Ultimus Fund Distributors, LLC, the Trust's principal underwriter, respectfully request that the effective date of Post-Effective Amendment No.2 toRegistrant’s registration statement on Form N-14 with respect to the Cutler Equity Fund, which was filed on August 28, 2012 under the Securities Act of 1933, be accelerated to August 29, 2012 or as soon as reasonably possible thereafter.Registrant and Ultimus Fund Distributors, LLC are aware of their obligations under the Securities Act of 1933. Please direct any questions or comments regarding this filing to theundersigned at 513/587-3418. Very truly yours, THE CUTLER TRUST ULTIMUS FUND DISTRIBUTORS, LLC By:/s/ Erich M. Patten By:/s/ Robert G. Dorsey Erich M. Patten, President Robert G. Dorsey, President
